MacLEAN, J.
Assuming the evidence of direction, supervision, and control sufficient to connect the owner of the building- in process of construction as common master of the employés of his codefendants who had agreed to do the mason work, there was neither proof nor contention of the application or violation of the provisions of the labor law (Laws 1897, p. 468, c. 415, § 20, as amended by Laws 1899, p. 351, c. 192), nor does the case disclose the cause of the fall of the bricks in consequence of which the plaintiff sustained his injuries. Under the decision of Van Orden v. Acken, 28 App. Div. 160, 50 N. Y. Supp. 843, the maxim res ipsa loquitur does not apply. The finding of fault on the part of the owner of the building being, therefore, without evidence to support it, the judgment and order below in favor of the plaintiff must be reversed, and a new trial ordered, with costs to the appellant to abide the event.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.